Citation Nr: 1139883	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-20 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966, and had additional reserve service from January 1977 to May 1978.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via         the Appeals Management Center (AMC), in Washington, DC. VA will notify         the Veteran if further action is required on his part. 


FINDING OF FACT

The Veteran's tinnitus is not causally related to his active military service.


CONCLUSION OF LAW

The criteria are not met for service connection for tinnitus. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In regard to the claim being decided on appeal, the RO has issued December 2007 VCAA notice correspondence which notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 3.159(b). The VCAA notice further indicated the joint obligation between VA and                the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi,        16 Vet. App. 183, 186-87 (2002). The VCAA letter also included notification pertaining to the downstream disability rating and effective date elements of             the Veteran's claim. 


The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,                  the VCAA notice correspondence preceded the February 2008 rating decision       on appeal, and thus met the standard for timely notice. 

The RO has taken appropriate action to comply with the duty to assist                   the Veteran in this case, through obtaining service treatment records (STRs).          There is no indication of any outstanding VA or private medical records to obtain. The Veteran has undergone VA Compensation and Pension examination with respect to the claim being decided. See 38 C.F.R. § 3.159(c)(4). Meanwhile, in support of his claim, the Veteran provided several personal statements. He declined the opportunity to testify at a hearing. There is no indication of any further relevant evidence or information which has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Also of application to claims for direct service connection, is the principle that where a chronic disease is shown during service, subsequent manifestations of     the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

Upon review of the evidence before it, the Board concludes that service connection for tinnitus is not warranted. Whereas the VA medical examination report of February 2008 confirms that the Veteran presently manifests the claimed condition, the preponderance of the competent evidence otherwise indicates that tinnitus is not etiologically related to his active military service. The presence of a causal nexus to service is an essential element to establish service connection for a claimed disability. See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); Hickson, supra. See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004). In this instance, the requisite manifestation of a causal nexus to military service is not demonstrated. 

There is on file the February 2008 VA examination report which though diagnosing tinnitus, opines that because tinnitus was in one ear only and of recent onset,                the condition was not likely due to acoustic trauma sustained while in the military. There are several underlying factors which weigh in favor of acceptance of this medical opinion, the first being the VA examiner's thorough review of the claims file as part of the basis for his opinion. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion); Boggs v. West, 11 Vet. App. 334, 340 (1998). There is also a solid and persuasive opinion rationale, grounded in the presence of tinnitus in only one ear, and moreover the onset of this condition just three to four years previously (providing for an initial onset around 2003). The VA examiner makes the reasonable inference from this information that tinnitus occurring at such a late point in time probably did not have an association with military service. At the very least, the Board must view such an opinion as probative taking into account the audiological examiner's expertise in matters of this kind. See Guerrieri v. Brown,       4 Vet. App. 467, 470-71 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the veteran, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches). Indeed, applicable caselaw sets forth a similar principle, that generally a finding of service connection is unlikely where a condition first manifests a markedly extended time period after separation from service. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim). It is noted that this opinion is entirely consistent with the evidentiary record.  There are no references to tinnitus or ringing of the ears during active duty or for many years after service separation.  

The Veteran's own assertions have also been afforded appropriate weight. As a layperson, the Veteran is fully competent to report on the onset of the symptomatology comprising tinnitus. As to the question of whether tinnitus is etiologically related to service, however, on the basis of the Veteran's self-reported post-service history of tinnitus as well as what the record objectively shows, ultimately the Board accords probative weight to the medical expert in this case, given that the question of etiology is not easily settled through the purview of lay observation. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).


For these reasons, the Board is denying the claim for service connection for             tinnitus. The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

Service connection for tinnitus is denied.


REMAND

The Board finds that further development is required on the remaining claim for service connection for bilateral hearing loss. 

Whereas the February 2008 VA audiological examination report was sufficient in its consideration given to the causal underpinnings of the Veteran's claimed tinnitus, the same is not true with regard to claimed bilateral hearing loss. The VA examiner after the hearing exam observed as follows:

	Hearing at the time of entry [was] within normal limits. Discharge results 	[were] questionable with readings of -15 at all frequencies, therefore, these 
	results will not be considered. It is this examiner's opinion that it is less 
	likely than not that this Veteran's hearing loss is a result of noise exposure
	while in the military. 

It is apparent that the VA examiner discounted the significance of the Veteran's hearing test results from military separation. However, the examiner then offers a clinically unsubstantiated opinion that hearing loss is nonservice-related, never explaining what findings besides the now discounted service records factored into his determination. Since there is no rationale, the Board cannot meaningfully interpret the opinion. See Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty). Thus, the Board will request a supplemental opinion from the February 2008 VA examiner, which is fully grounded in the documented case history as well as the Veteran's own reported history of noise exposure. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Accordingly, this claim is REMANDED for the following action:

1. The RO/AMC should request that the Veteran provide the names and addresses of all medical care providers, both VA and private treatment providers, who treated him for hearing loss since discharge from military service.           After securing the necessary release(s), the RO/AMC should obtain any outstanding records for inclusion in the       claims file. 

2. The RO/AMC should then return the claims folder to        the VA examiner who conducted the VA audiological examination of February 2008, and request a supplemental opinion. All indicated tests and studies should be performed, and all findings should be set forth in detail. The examiner should then opine as to whether                      the Veteran's current bilateral hearing loss is at least as likely as not (50 percent or greater probability) due to an incident of the Veteran's military service, specifically taking into consideration his reported in-service acoustic trauma in the occupational capacity of a field medic,         as well as the significance, if any, of post-service occupational and recreational sources of noise exposure. 

The VA examiner is reminded of the need to provide a complete and thorough rationale for all conclusions reached.

Provided that the February 2008 examiner is not available, or is no longer employed by VA, schedule the Veteran for an examination by an examiner who has not seen him previously, and that addresses the inquiries        set forth above regarding the disability claimed.

3. The RO/AMC should then review the claims file.           If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,      11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claim for service connection for bilateral hearing loss based upon all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


